Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00077-CV

           IN THE INTEREST OF J.C.E AND N.A.E, CHILDREN,


                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-74092

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed October 30, 2012. On February
18, 2013, appellant filed a motion to dismiss the appeal because a motion for new
trial was granted. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.